 
GLOBAL IMAGING SYSTEMS, INC.
 
AMENDED AND RESTATED
 
2001 STOCK OPTION PLAN



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

1.
  
PURPOSE
  
1
2.
  
DEFINITIONS
  
1
3.
  
ADMINISTRATION OF THE PLAN
  
4
    
3.1.    Board.
  
4
    
3.2.    Committee.
  
4
    
3.3.    Grants.
  
5
    
3.4.    No Liability.
  
5
4.
  
STOCK SUBJECT TO THE PLAN
  
5
5.
  
EFFECTIVE DATE AND TERM OF THE PLAN
  
6
    
5.1.    Effective Date.
  
6
    
5.2.    Term.
  
6
6.
  
OPTION GRANTS
  
6
    
6.1.    Company or Subsidiary Employees.
  
6
    
6.2.    Successive Grants.
  
6
7.
  
AWARD AGREEMENT
  
6
8.
  
OPTION PRICE
  
6
9.
  
VESTING, TERM AND EXERCISE OF OPTIONS
  
7
    
9.1.    Vesting and Option Period.
  
7
    
9.2.    Term.
  
7
    
9.3.    Acceleration.
  
7
    
9.4.    Termination of Service.
  
7
    
9.5.    Limitations on Exercise of Option.
  
8
    
9.6.    Method of Exercise.
  
8
    
9.7.    Stockholder Rights
  
9
    
9.8.    Delivery of Stock Certificates
  
9
10.
  
TRANSFERABILITY OF OPTIONS
  
9
    
10.1.    General Rule
  
9
    
10.2.    Family Transfers.
  
9
11.
  
PARACHUTE LIMITATIONS
  
10
12.
  
REQUIREMENTS OF LAW
  
10
13.
  
AMENDMENT AND TERMINATION OF THE PLAN
  
11
14.
  
EFFECT OF CHANGES IN CAPITALIZATION
  
11
    
14.1.    Changes in Stock.
  
11
    
14.2.    Reorganization in Which the Company Is the Surviving Entity and in
Which No Change of Control Occurs.
  
12
    
14.3.    Reorganization, Sale of Assets or Sale of Stock Which Involves a Change
of Control.
  
12
    
14.4.    Adjustments.
  
13
    
14.5.    No Limitations on Company.
  
13
15.
  
DISCLAIMER OF RIGHTS
  
13
16.
  
NONEXCLUSIVITY OF THE PLAN
  
14



i



--------------------------------------------------------------------------------

         
Page

--------------------------------------------------------------------------------

17.
  
WITHHOLDING TAXES
  
14
18.
  
CAPTIONS
  
14
19.
  
OTHER PROVISIONS
  
15
20.
  
NUMBER AND GENDER
  
15
21.
  
SEVERABILITY
  
15
22.
  
POOLING
  
15
23.
  
GOVERNING LAW
  
15



ii



--------------------------------------------------------------------------------

Exhibit 10.10a
GLOBAL IMAGING SYSTEMS, INC.
 
AMENDED AND RESTATED
 
2001 STOCK OPTION PLAN
 
Global Imaging Systems, Inc., a Delaware corporation (the “Company”), sets forth
herein the terms of its Amended and Restated 2001 Stock Option Plan (the “Plan”)
as of January 29, 2002 as follows:
 
1.    PURPOSE
 
The Plan is intended to enhance the Company’s ability to attract and retain
highly qualified officers (excluding persons who are deemed to be “officers” for
purposes of Section 16 under the Exchange Act and Rule 16a-1(f) thereunder), key
employees, and other persons, and to motivate such officers, key employees, and
other persons to serve the Company and its affiliates (as defined herein) and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, key employees, and other persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of stock options in accordance with the terms hereof. Stock options
granted under the Plan shall be non-qualified stock options.
 
2.    DEFINITIONS
 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
 
2.1.    “affiliate” of, or person “affiliated” with, a person means any company
or other trade or business that controls, is controlled by or is under common
control with such person within the meaning of Rule 405 of Regulation C under
the Securities Act.
 
2.2.    “Award Agreement” means the stock option agreement between the Company
and a Grantee that evidences and sets out the terms and conditions of a Grant.
 
2.3.    “Benefit Arrangement” shall have the meaning set forth in Section 11
hereof.
 
2.4.    “Board” means the Board of Directors of the Company.



1



--------------------------------------------------------------------------------

2.5.    “Change of Control” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity (other than persons who are stockholders or affiliates of the Company at
the time the Plan is approved by the Company’s stockholders) owning 50% or more
of the combined voting power of all classes of stock of the Company.
 
2.6.    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
 
2.7.    “Committee” means a committee of, and designated from time to time by
resolution of, the Board.
 
2.8.    “Company” means Global Imaging Systems, Inc.
 
2.9.    “Effective Date” means January 25, 2001, the date on which the Plan was
adopted by the Board.
 
2.10.    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
 
2.11.    “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
the Nasdaq National Market, or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (the Nasdaq National Market if
there is more than one such exchange or market) on the Grant Date or such other
determination date (or if there is no such reported closing price, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
or between the high and low sale prices on such trading day) or, if no sale of
Stock is reported for such trading day, on the next preceding day on which any
sale shall have been reported. If the Stock is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Stock as determined by the Board in good faith.
 
2.12.    “Grant” means an award of an Option under the Plan.
 
2.13.    “Grant Date” means, as determined by the Board or authorized Committee,
(i) the date as of which the Board or such Committee approves a Grant, (ii)



2



--------------------------------------------------------------------------------

the date on which the recipient of a Grant first becomes eligible to receive a
Grant under Section 6 hereof, or (iii) such other date as may be specified by
the Board or such Committee.
 
2.14.    “Grantee” means a person who receives or holds an Option under the
Plan.
 
2.15.    “Immediate Family Members” means the spouse, children and grandchildren
of the Grantee.
 
2.16.    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.
 
2.17.    “Option Period” means the period during which Options may be exercised
as set forth in Section 9 hereof.
 
2.18.    “Option Price” means the purchase price for each share of Stock subject
to an Option.
 
2.19.    “Other Agreement” shall have the meaning set forth in Section 11
hereof.
 
2.20.    “Plan” means this Global Imaging Systems, Inc. 2001 Stock Option Plan.
 
2.21.    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
 
2.22.    “Service” means service as an employee, officer, director or other
Service Provider of the Company or its affiliate. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the Company or
its affiliate. Subject to the preceding sentence, whether a termination of
Service shall have occurred for purposes of the Plan shall be determined by the
Board, which determination shall be final, binding and conclusive.
 
2.23.    “Service Provider” means a consultant or adviser to the Company, a
manager of the Company’s properties or affairs, or other similar service
provider or affiliate of the Company, and employees of any of the foregoing, as
such persons may be designated from time to time by the Board pursuant to
Section 6 hereof.
 
2.24.    “Stock” means the common stock, par value $0.01 per share, of the
Company.



3



--------------------------------------------------------------------------------

2.25.    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.
 
2.26.    “Termination Date” shall be the date upon which an Option shall
terminate or expire, as set forth in Section 9.2 hereof.
 
3.    ADMINISTRATION OF THE PLAN
 
3.1.    Board.
 
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Grant or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Grant or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Grant or any Award Agreement shall be final and conclusive. To the extent
permitted by law, the Board may delegate its authority under the Plan to a
member of the Board of Directors.
 
3.2.    Committee.
 
The Board from time to time may delegate to one or more Committees such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 above and in other applicable provisions, as the Board
shall determine, consistent with the certificate of incorporation and by-laws of
the Company and applicable law. In the event that the Plan, any Grant or any
Award Agreement entered into hereunder provides for any action to be taken by or
determination to be made by the Board, such action may be taken by or such
determination may be made by the Committee if the power and authority to do so
has been delegated to the Committee by the Board as provided for in this
Section. Unless otherwise expressly determined by the Board, any such action or
determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate the authority delegated to
it under the Plan to a member of the Board of Directors.



4



--------------------------------------------------------------------------------

 
3.3.    Grants.
 
Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority (i) to designate Grantees, (ii) to determine the type or
types of Grant to be made to a Grantee, (iii) to determine the number of shares
of Stock to be subject to a Grant, (iv) to establish the terms and conditions of
each Grant (including, but not limited to, the exercise price of any Option, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of a Grant
or the shares of Stock subject thereto), (v) to prescribe the form of each Award
Agreement evidencing a Grant, and (vi) to amend, modify, or supplement the terms
of any outstanding Grant. Such authority specifically includes the authority, in
order to effectuate the purposes of the Plan but without amending the Plan, to
modify Grants to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom. As a condition to any subsequent Grant, the
Board shall have the right, at its discretion, to require Grantees to return to
the Company Grants previously awarded under the Plan. Subject to the terms and
conditions of the Plan, any such new Grant shall be upon such terms and
conditions as are specified by the Board at the time the new Grant is made. The
Company may retain the right in an Award Agreement to cause a forfeiture of the
gain realized by a Grantee on account of the Grantee taking actions in
“competition with the Company,” as defined in the applicable Award Agreement.
Furthermore, the Company may annul a Grant if the Grantee is an employee of the
Company or an affiliate and is terminated “for cause” as defined in the
applicable Award Agreement.
 
3.4.    No Liability.
 
No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.
 
4.    STOCK SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 14 hereof, the number of shares of
Stock available for issuance under the Plan shall be three hundred thousand
(300,000). Stock issued or to be issued under the Plan shall be authorized but
unissued shares or treasury shares. If any shares covered by a Grant are not
purchased or are forfeited, or if a Grant otherwise terminates without delivery
of any Stock subject thereto, then the number of shares of Stock counted against
the aggregate number of shares available under the Plan with respect to such
Grant shall, to the extent of any such forfeiture or termination, again be
available for making Grants under the Plan. If the exercise price of any Option
granted under the Plan is satisfied by tendering shares of Stock to the Company
(by either actual



5



--------------------------------------------------------------------------------

delivery or by attestation), only the number of shares of Stock issued net of
the shares of Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.
 
5.    EFFECTIVE DATE AND TERM OF THE PLAN
 
5.1.    Effective Date.
 
The Plan shall be effective as of the Effective Date.
 
5.2.    Term.
 
The Plan has no termination date.
 
6.    OPTION GRANTS
 
6.1.    Company or Subsidiary Employees.
 
Grants may be made under the Plan to any employee of, or Service Provider or
employee of a Service Provider providing, or who has provided, services to, the
Company or any Subsidiary; provided, however, that directors and persons who are
deemed to be “officers” for purposes of Section 16 under the Exchange Act and
Rule 16a-1(f) thereunder shall not be eligible to receive Grants under the Plan.
 
6.2.    Successive Grants.
 
An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.
 
7.     AWARD AGREEMENT
 
Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine. Award
Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing a Grant of Options shall specify that such Options
are intended to be non-qualified stock options.
 
8.    OPTION PRICE
 
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. In no case shall the Option Price of any
Option be less than the par value of a share of Stock.



6



--------------------------------------------------------------------------------

 
9.    VESTING, TERM AND EXERCISE OF OPTIONS
 
9.1.    Vesting and Option Period.
 
Subject to Sections 9.2 and 14.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 9.1, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number. The period during which any
Option shall be exercisable shall constitute the “Option Period” with respect to
such Option.
 
9.2.    Term.
 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option (the “Termination Date”).
 
9.3.    Acceleration.
 
Any limitation on the exercise of an Option contained in any Award Agreement may
be rescinded, modified or waived by the Board, in its sole discretion, at any
time and from time to time after the Grant Date of such Option, so as to
accelerate the time at which the Option may be exercised.
 
9.4.    Termination of Service.
 
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service. Upon the
termination of a Grantee’s Service, any Option or portion thereof held by such
Grantee that has not vested in accordance with the provisions of Section 9.1
hereof shall terminate immediately. Upon termination of an Option or portion
thereof, the Grantee shall have no further right to purchase shares of Stock
pursuant to such Option or portion thereof. Whether a leave of absence or leave
on military or government service shall constitute a termination of Service for
purposes of the Plan shall be determined by the Board, which determination shall
be final and conclusive.



7



--------------------------------------------------------------------------------

 
9.5.    Limitations on Exercise of Option.
 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after ten years following the date upon which
the Option is granted, or after the occurrence of an event referred to in
Section 14 hereof which results in termination of the Option.
 
9.6.    Method of Exercise.
 
An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised. The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number set forth
in the applicable Award Agreement and (ii) the maximum number of shares
available for purchase under the Option at the time of exercise.
 
Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option shall be made (i) in cash or in cash equivalents; (ii) to the extent
permitted by the Award Agreement evidencing the grant of such Option, through
the tender to the Company of shares of Stock, which shares, if acquired from the
Company, shall have been held for at least six months and which shall be valued,
for purposes of determining the extent to which the Option Price has been paid
thereby, at their Fair Market Value on the date of exercise; or (iii) to the
extent permitted by the Award Agreement evidencing the grant of such Option, by
a combination of the methods described in (i) and (ii). The Board may provide,
by inclusion of appropriate language in an Award Agreement, that payment in full
of the Option Price need not accompany the written notice of exercise provided
that the notice of exercise directs that the certificate or certificates for the
shares of Stock for which the Option is exercised be delivered to a licensed
broker acceptable to the Company as the agent for the individual exercising the
Option and, at the time such certificate or certificates are delivered, the
broker tenders to the Company cash (or cash equivalents acceptable to the
Company) equal to the Option Price for the shares of Stock purchased pursuant to
the exercise of the Option plus the amount (if any) of federal and/or other
taxes which the Company may in its judgment, be required to withhold with
respect to the exercise of the Option. An attempt to exercise any Option granted
hereunder other than as set forth above shall be invalid and of no force and
effect.



8



--------------------------------------------------------------------------------

 
9.7.    Stockholder Rights
 
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to such individual. Except as provided in Section 14 hereof, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.
 
9.8.    Delivery of Stock Certificates.
 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.
 
10.    TRANSFERABILITY OF OPTIONS
 
10.1.    General Rule
 
Except as provided in Section10.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 10.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
 
10.2.    Family Transfers.
 
If authorized in the applicable Award Agreement, a Grantee may transfer all or
part of an Option to (i) any Immediate Family Member, (ii) a trust or trusts for
the exclusive benefit of any Immediate Family Member, or (iii) a partnership in
which Immediate Family Members are the only partners, provided that (x) there
may be no consideration for any such transfer, and (y) subsequent transfers of
transferred Options are prohibited except those in accordance with this Section
10.2 or by will or the laws of descent and distribution. Following transfer, any
such Option shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that for purposes of
Section 10.2 hereof the term “Grantee” shall be deemed to refer to the
transferee. The events of termination of Service of Section 9.4 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent and for the
periods specified in Section 9.4.



9



--------------------------------------------------------------------------------

 
11.    PARACHUTE LIMITATIONS
 
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Subsidiary, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
participants or beneficiaries of which the Grantee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option held by that
Grantee and any right to receive any payment or other benefit under this Plan
shall not become exercisable or vested (i) to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Grantee under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Grantee under this Plan to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Grantee from the Company under this
Plan, all Other Agreements, and all Benefit Arrangements would be less than the
maximum after-tax amount that could be received by the Grantee without causing
any such payment or benefit to be considered a Parachute Payment. In the event
that the receipt of any such right to exercise, vesting, payment, or benefit
under this Plan, in conjunction with all other rights, payments, or benefits to
or for the Grantee under any Other Agreement or any Benefit Arrangement would
cause the Grantee to be considered to have received a Parachute Payment under
this Plan that would have the effect of decreasing the after-tax amount received
by the Grantee as described in clause (ii) of the preceding sentence, then the
Grantee shall have the right, in the Grantee’s sole discretion, to designate
those rights, payments, or benefits under this Plan, any Other Agreements, and
any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment.
 
12.    REQUIREMENTS OF LAW
 
The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to a Grant upon any
securities exchange or under



10



--------------------------------------------------------------------------------

any governmental regulatory body is necessary or desirable as a condition of,or
in connection with, the issuance or purchase of shares hereunder, no shares of
Stock may be issued or sold to the Grantee or any other individual exercising an
Option pursuant to such Grant unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
affect the date of termination of the Grant. Specifically, in connection with
the Securities Act, upon the exercise of any Option, unless a registration
statement under such Act is in effect with respect to the shares of Stock
covered by such Grant, the Company shall not be required to sell or issue such
shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.
 
13.    AMENDMENT AND TERMINATION OF THE PLAN
 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Grants have not been made. An
amendment to the Plan shall be contingent on approval of the Company’s
stockholders only to the extent required by applicable law, regulations or
rules. No Grants shall be made after the termination of the Plan. Except as
provided in this Section 13 and in Section 14, no amendment, suspension, or
termination of the Plan shall, without the consent of the Grantee, alter or
impair rights or obligations under any Grant theretofore awarded under the Plan.
 
14.    EFFECT OF CHANGES IN CAPITALIZATION
 
14.1.    Changes in Stock.
 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares,



11



--------------------------------------------------------------------------------

stock dividend or other distribution payable in capital stock, or other increase
or decrease in such shares effected without receipt of consideration by the
Company occurring after the Effective Date, the number and kinds of shares for
which Grants of Options may be made under the Plan shall be adjusted
proportionately and accordingly by the Company. In addition, the number and kind
of shares for which Grants are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options shall
not change the aggregate Option Price payable with respect to shares that are
subject to the unexercised portion of an Option outstanding but shall include a
corresponding proportionate adjustment in the Option Price per share. The
conversion of any convertible securities of the Company shall not be treated as
an increase in shares effected without receipt of consideration. In the event of
any distribution to the Company’s stockholders of securities of any other entity
or other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Company may, in such manner
as the Company deems appropriate, adjust (i) the number and kind of shares
subject to outstanding Grants and/or (ii) the exercise price of outstanding
Options to reflect such distribution.
 
14.2.    Reorganization in Which the Company Is the Surviving Entity and in
Which No Change of Control Occurs.
 
Subject to Section 14.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities in which no Change in Control occurs, any Option theretofore
granted pursuant to the Plan shall pertain to and apply to the securities to
which a holder of the number of shares of Stock subject to such Option would
have been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the Option Price
per share so that the aggregate Option Price thereafter shall be the same as the
aggregate Option Price of the shares remaining subject to the Option immediately
prior to such reorganization, merger, or consolidation.
 
14.3.    Reorganization, Sale of Assets or Sale of Stock Which Involves a Change
of Control.
 
Subject to the exceptions set forth in the last sentence of this Section14.3,
fifteen days prior to the scheduled consummation of a Change of Control, all
Options outstanding hereunder shall become immediately exercisable and shall
remain exercisable for a period of fifteen days. Any exercise of an Option
during such fifteen-day period shall be conditioned upon the consummation of the
event and shall be effective only immediately before the consummation of the
event.



12



--------------------------------------------------------------------------------

Upon consummation of any Change of Control, the Plan and all outstanding but
unexercised Options shall terminate. The Board shall send written notice of an
event that will result in such a termination to all individuals who hold Options
not later than the time at which the Company gives notice thereof to its
stockholders. This Section 14.3 shall not apply to any Change of Control to the
extent that (A) provision is made in writing in connection with such Change of
Control for the continuation of the Plan or the assumption of the Options
theretofore granted, or for the substitution for such Options of new options
covering the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares or units and
exercise prices, in which event the Plan and Options theretofore granted shall
continue in the manner and under the terms so provided or (B) a majority of the
full Board determines that such Change of Control shall not trigger application
of the provisions of this Section 14.3, subject to Section 22.
 
14.4.    Adjustments.
 
Adjustments under this Section 14 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.
 
14.5.    No Limitations on Company.
 
The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
 
15.    DISCLAIMER OF RIGHTS
 
No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or Service Provider either to increase
or decrease the compensation or other payments to any individual at any time, or
to terminate any employment or other relationship between any individual and the
Company. The obligation of the Company to pay any benefits pursuant to this Plan
shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third



13



--------------------------------------------------------------------------------

party trustee or otherwise hold any amounts in trust or escrow for payment to
any participant or beneficiary under the terms of the Plan.
 
16.    NONEXCLUSIVITY OF THE PLAN
 
The adoption of the Plan shall not be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan.
 
17.    WITHHOLDING TAXES
 
The Company or a Subsidiary, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
issuance of any shares of Stock upon the exercise of an Option. At the time of
such vesting, lapse, or exercise, the Grantee shall pay to the Company or the
Subsidiary, as the case may be, any amount that the Company or the Subsidiary
may reasonably determine to be necessary to satisfy such withholding obligation.
Subject to the prior approval of the Company or the Subsidiary, which may be
withheld by the Company or the Subsidiary, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Subsidiary to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Subsidiary shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Subsidiary as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 17 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.
 
18.    CAPTIONS
 
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.



14



--------------------------------------------------------------------------------

 
19.     OTHER PROVISIONS
 
Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
 
20.    NUMBER AND GENDER
 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
21.    SEVERABILITY
 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
22.    POOLING
 
In the event any provision of the Plan or an Award Agreement would prevent the
use of pooling of interests accounting in a corporate transaction involving the
Company or its affiliates and such transaction is contingent upon pooling of
interests accounting, then that provision shall be deemed amended or revoked to
the extent required to preserve such pooling of interests. The Company may
require in an Award Agreement that a Grantee who receives a Grant under the Plan
shall, upon advice from the Company, take (or refrain from taking, as
appropriate) all actions necessary or desirable to ensure that pooling of
interests accounting is available.
 
23.    GOVERNING LAW
 
The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Grants awarded hereunder to the substantive laws of any other jurisdiction.
 
*    *    *
 



15